13-2344
     Ye v. Holder
                                                                                      BIA
                                                                              A078 511 753
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT
                                 SUMMARY ORDER
 RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
 ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
 PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
 DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
 ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
 ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 7th day of August, two thousand fourteen.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            BARRINGTON D. PARKER,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   CAI HUA YE,
14            Petitioner,
15
16                  v.                                          13-2344
17                                                              NAC
18   ERIC H. HOLDER, JR., UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                Gary J. Yerman, Yerman & Associates,
24                                  LLC New York, NY.
25
26   FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
27                                  General, Francis W. Fraser, Senior
28                                  Litigation Counsel, E. Tayo Otunla,
29                                  Trial Attorney, United States
30                                  Department of Justice, Washington,
31                                  D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Cai Hua Ye, a native and citizen of the

 6   People’s Republic of China, seeks review of the May 16, 2013

 7   decision of the BIA denying her motion to reopen.     In re Cai

 8   Hua, No. A078 511 753 (B.I.A. May 16, 2013).    We assume the

 9   parties’ familiarity with the underlying facts and

10   procedural history in this case.

11       The BIA’s denial of Ye’s motion to reopen as untimely

12   was not an abuse of discretion.    See Kaur v. BIA, 413 F.3d
13   232, 233 (2d Cir. 2005) (per curiam).    An alien may file one

14   motion to reopen no later than 90 days after the date on

15   which the final administrative decision has been rendered in

16   the proceedings sought to be reopened.    8 U.S.C.

17   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).    There is no

18   dispute that Ye’s 2013 motion was untimely, as the final

19   administrative decision was issued in 2004.     However, the

20   time and number limitations do not apply to a motion to

21   reopen if it is “based on changed circumstances arising in

22   the country of nationality or in the country to which


                                  2
 1   deportation has been ordered, if such evidence is material

 2   and was not available and could not have been discovered or

 3   presented at the previous hearing.”       8 C.F.R.

 4   § 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii).

 5       Here, the BIA did not abuse its discretion in declining

 6   to reopen Ye’s proceedings because it correctly determined

 7   that she had not demonstrated prima facie eligibility for

 8   relief.   INS v. Abudu, 485 U.S. 94, 104 (1988), Kaur, 413

 9   F.3d a5 233.   The BIA found that Ye’s country conditions

10   evidence showed that while China generally allows the

11   practice of Christianity, Chinese authorities arrested

12   leaders of underground churches and harassed parishioners.

13   Ye did not specify that she would be a church leader, nor

14   that any such harassment would rise to the level of

15   persecution.   See Ivanishvili v. U.S. Dep’t of Justice, 433

16 F.3d 332, 341 (2d Cir. 2006).       Nor did Ye articulate how the

17   authorities would know she was a practicing Christian.       See

18   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

19   Thus, the BIA did not abuse its discretion by denying Ye’s

20   motion to reopen.

21       We have reviewed all of Ye’s arguments and find them to

22   be without merit.


                                     3
1       For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review, the pending motion

3   for a stay of removal in this petition is DENIED as moot.

4
5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe, Clerk
7
8




                                  4